Citation Nr: 1427227	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  09-23 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for bilateral hearing loss, rated as 50 percent disabling prior to February 20, 2013 and as 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an increased disability rating for bilateral hearing loss on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active military service from August 1959 to August 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2008 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2011, the Board issued a decision that denied the above claims.  On appeal, the U.S. Court of Appeals for Veterans Claims (Court) issued a December 2011 Order vacating the March 2011 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand.

In June 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development, to include clarification of private medical opinions.  The action specified in the June 2012 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased disability evaluation for bilateral hearing loss on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence of record shows that prior to September 9, 2009, the Veteran demonstrates Level IX hearing acuity in his right ear and Level VIII hearing acuity in his left ear.

2.  The competent medical evidence of record shows that from September 9, 2009 to February 19, 2013, the Veteran demonstrates Level XI hearing acuity in his right ear and Level IX hearing acuity in his left ear.

3.  The competent medical evidence of record shows that from February 20, 2013, the Veteran demonstrates Level X hearing acuity in his right ear and Level IX hearing acuity in his left ear.

4.  The Veteran is service-connected for bilateral hearing loss evaluated as 50 percent prior to September 9, 2009; 80 percent from September 9, 2009 to February 19, 2013; and 70 percent from February 20, 2013; and tinnitus evaluated as 10 percent disabling; with a combined evaluation of 60 percent prior to September 9, 2009; 80 percent from September 9, 2009 to February 19, 2013; and 70 percent from February 20, 2013.   

5.  The competent evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for service-connected bilateral hearing loss have not been met prior to September 9, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2013).

2.  The criteria for a disability rating of 80 percent for service-connected bilateral hearing loss have been met from September 9, 2009 to February 19, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2013).

3.  The criteria for a disability rating in excess of 70 percent for service-connected bilateral hearing loss have not been met from February 20, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2013).

4.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(3), 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R., Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.  

In June 2007, the Veteran filed a claim for an increased rating for his bilateral hearing loss.  In a July 2008 rating decision, the RO continued the Veteran's 50 percent disability rating.  The Veteran appealed.  In July 2013, the RO increased the Veteran's disability evaluation to 70 percent, effective February 20, 2013.  

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I rating purposes.  Id.  

For exceptional hearing impairment, 38 C.F.R. § 4.86 (2013) states that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.

Of record are results from VA compensation examinations from December 2007 and February 2013.  

The December 2007 VA audiological examination report reflects that the Veteran exhibited puretone thresholds in the right ear of 70 dB at 1000 Hz, 105+ dB at 2000 Hz, 105+ dB at 3000 Hz, and 105+ dB at 4000 Hz (average puretone threshold of 96.25 dB) with a speech recognition score of 44 percent and puretone thresholds in the left ear of 60 dB at 1000 Hz, 85 dB at 2000 Hz, 105+ dB at 3000 Hz, and 105+ dB at 4000 Hz (average puretone threshold of 88.75 dB) with a speech recognition score of 52 percent.  

The December 2007 audiometric results reveal that the Veteran demonstrated Level IX hearing acuity in the right ear (with a puretone threshold average of 96.25 dB and speech discrimination score of 44 percent) and Level VIII hearing acuity in the left ear (with a puretone threshold average of 88.75 and speech discrimination score of 52 percent).  Table VII (Diagnostic Code 6100) provides a 50 percent disability rating for the hearing impairment demonstrated in this examination.  38 C.F.R. § 4.85 (2013).  The Board notes further, that utilization of Table VIa for exceptional patterns of hearing does not yield a different result.  See 38 C.F.R. § 4.86 (2013).

Additional VA testing was performed in February 2013.  The February 2013 examination yielded test results of puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 60, 80, 105+, 105+, and 100 decibels, respectively, for an average over the four frequencies of interest of 98 decibels.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 50, 70, 85,105+, and 105+ decibels, respectively, for an average over the four frequencies of interest of 91 decibels.  Speech audiometry testing was not performed, due to inconsistent responses from the Veteran.  These results show that the Veteran had exceptional hearing impairment in the right ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VIa to the February 2013 measurements results in assignment of Roman Numeral IX to the left ear and Roman Numeral X to the right ear, for the purpose of determining a disability rating.  A 70 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row IX with column X.

The December 2007 and February 2013 audiological test results do not provide for assigning a higher disability rating for the Veteran's bilateral hearing loss for any period on appeal.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims (Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  Here, the Veteran examiners did this, with the Veteran complaining of difficulty hearing and understanding in all situations.  He also described difficulty understanding his wife.  

Also of record are letters from private audiologists dated July 2008, February 2009, and September 2009, which include puretone audiograms in graphical form dated July 2008, February 2009, and September 2009.  The Board, lacking medical expertise, may not interpret these results.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that neither the Board nor the RO may not interpret graphical representations of audiometric data); see also 38 C.F.R. § 4.85(a) (2013).  However, in June 2012, the Board remanded this matter to obtain clarification of the private audiograms.

The Veteran was seen at Lake Michigan ENT in July 2008 and February 2009 by Dr. D.F. and Dr. C.R., respectively, at which time audiological testing was performed.  The results were originally provided in graphical form.  In a September 2013 letter, Dr. A.J.P. of Lake Michigan ENT explained that he had never treated the Veteran personally, but provided puretone threshold averages for the February 2009 audiogram, which were 82.5 dB in the right ear and 76 dB in the left ear.  He reported that speech discrimination scores were 44% on the right and 32% on the left, but did not indicate whether they were determined using the Maryland CNC test as required by VA regulations.  As it is unclear whether the Veteran's speech discrimination scores were determined using the Maryland CNC test, they cannot be used in calculating the Veteran's degree of hearing loss.  However, the Board has used the puretone threshold averages to determine the Veteran's hearing impairment using Table VIa.  Application of 38 C.F.R. § 4.85 Table VIa to the February 2009 measurements results in assignment of Roman Numeral VI to the left ear and Roman Numeral VII to the right ear, for the purpose of determining a disability rating.  A 30 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row VI with column VII.  

In September 2009, the Veteran was seen by Dr. P.L. of Shoreline ENT, at which time, audiological testing was again performed and the results shown in graphical form.  In April 2013 and September 2013 letters, Dr. P.L. explained that the Veteran's speech discrimination scores were not determined using the Maryland CNC test in September 2009.  However, he did provide puretone threshold averages of 105 in the right ear and 95 in the left ear.  Application of 38 C.F.R. § 4.85 Table VIa to the February 2009 measurements results in assignment of Roman Numeral IX to the left ear and Roman Numeral XI to the right ear, for the purpose of determining a disability rating.  An 80 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row IX with column XI.

Based on the results of the September 2009 audiogram from Shoreline ENT, a staged disability rating of 80 percent is assigned from September 9, 2009 to February 19, 2013.  Prior to September 2009, there is no evidence that would support a disability evaluation in excess of 50 percent and from February 20, 2013, the Veteran has not submitted any evidence to support a disability evaluation in excess of 70 percent.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Board will address whether a higher rating can be afforded on an extraschedular basis in the Remand section below.  


TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2013).  Here, the Veteran meets the required schedular criteria for a TDIU rating during the entire appellate period.  See 38 C.F.R. § 4.16(a)(3) (2013).  To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.14(a).  

Having determined that the Veteran meets the percentage threshold requirements, the remaining inquiry is whether he is unable to secure or follow a substantially gainful occupation as a result of such service-connected disabilities.  

On his June 2007 Application for Increased Compensation Based on Unemployability, the Veteran alleged that his service-connected disabilities render him unemployable.  He reported a 10th grade education and indicated that he last worked full time in 1991 as a machinist at Teledyne Continental Motor Corporation.  He took early retirement from his job when the corporation closed the plant in town and he had not tried to obtain full-time employment since.  He denied receiving any additional education or training before or after he became too disabled to work.  He reported that he tried to work, but was unable to hear phones ringing or understand what people were saying.  The Veteran further indicated that he used to be a dance instructor prior to service but could no longer hear the beat of the music.  

The Board notes that a VA audiologist provided an opinion in May 2008 regarding the affect the Veteran's hearing loss has on his ability to find and sustain employment.  The VA examiner noted that the Veteran had a longstanding history of VA issued hearing aids and noted that the Veteran had recently been issued new digital behind the ear hearing aids.  The VA examiner noted the Veteran's 29 year history with Continental Motors grinding cranks without the benefit of ear protection.  The VA examiner reviewed the December 2007 VA examination and explained that the Veteran's current degree of hearing loss would be expected to pose hearing difficulties in group conversations, in conditions with significant amounts of background noise, or when the speaker is not in close proximity or facing the Veteran.  The Veteran would require communication with his supervisor or fellow employees be conducted in quiet, face-to-face listening situations.  Further, to assure effective communication with a female supervisor or coworker it might be necessary to provide written communication or instructions.  The examiner opined that with reasonable accommodations, the hearing loss should not prevent the Veteran from returning to work and performing the same job or a similar job.  The Veteran's present hearing disability would not prevent him from maintaining and sustaining employment within his trade.

In February 2013, another VA audiologist noted that during his February 2013 VA examination, the Veteran was able to answer questions and engage in conversational speech both with and without face to face communication; however, his responses were characterized as inconsistent and the examiner was unable to reliably assess them.  The examiner stated that the Veteran would likely have difficulty understanding quiet and normal spoken voices in both quiet environments and with background noise.  However, she opined that he would be able to understand speech clearly when presented at a loud level, within close proximity to the speaker, and when facing the speaker.  She concluded that the Veteran's hearing loss alone would not prevent him from obtaining employment.  

However, in support of his claim, the Veteran has submitted a number of private medical opinions finding that the Veteran is unable to find or maintain substantially gainful employment.  

In July 2008, Dr. D.F. wrote that the Veteran's hearing loss responds very poorly to amplification with hearing aids and that the Veteran is not a candidate for surgical intervention; as such his hearing disability makes it almost impossible for the Veteran to work in a normal environment.  The examiner noted that in particular the Veteran struggles with female voices.  In February 2009, Dr. C.R. noted that even if the Veteran used hearing aids, he would still have considerable difficulty communicating in less than ideal situations.  In September 2009, Dr. P.L. explained that the Veteran is not a candidate for surgery and that the Veteran cannot use hearing aids because the Veteran reported that the hearing aids distort sound.  He noted that it is difficult for the Veteran to communicate without looking at the other party so that he can read their lips.  In a September 2013 letter, Dr. P.L. opined that even with amplification, it would be difficult for the Veteran to have a job that required any type of communication.  

In April 2012, the Veteran underwent a vocational assessment by G.B..  G.B. described the Veteran as "very compromised vocationally", noting that the Veteran is of an advanced age, has only a tenth grade education, worked for the same firm for approximately thirty years doing low-skilled labor, had heavily depended on the support of a union and accommodations from his employer, and was hampered by his severe hearing loss and tinnitus from communicating effectively and confidently with others.  He concluded that the Veteran's hearing loss disability is "not conducive to sustained employment".  G.B. opined that the accommodations required by an employer to ensure that the Veteran was able to hear and understand instructions or feedback would as a practical matter so greatly interfere with productivity that the Veteran would be considered a liability by the employer.

Based on a review of all the evidence, the Board finds that while it might theoretically be possible for the Veteran to work in an environment where all communication with his supervisor or fellow employees could be conducted in quiet, face-to-face listening situations, as a practical matter, these types of accommodations are unlikely to be feasible for the types of low-skilled jobs that the Veteran is qualified to perform and his profound hearing loss would be a safety hazard in any settings involving both heavy background noise and machinery.  The Board concludes that the evidence is at least in equipoise as to whether the Veteran is unable to find and maintain substantially gainful employment due solely to his service-connected disabilities.  Accordingly, the benefit of the doubt is resolved in the Veteran's favor and entitlement to TDIU is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a November 2007 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to a disability rating in excess of 50 percent for service-connected bilateral hearing loss prior to September 9, 2009 is denied.

Entitlement to a disability rating of 80 percent for service-connected bilateral hearing loss from September 9, 2009 to February 19, 2013 is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a disability evaluation in excess of 70 percent for service-connected bilateral hearing loss from February 20, 2013 is denied.  

Entitlement to a TDIU is granted.  


REMAND

The Board has also considered whether the Veteran's hearing loss disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In the instant case, medical records show that the Veteran is not a candidate for surgery to correct his hearing loss, but that hearing aides have not provided any assistance.  Thus, the Veteran's treatment providers have noted that there is little that they can do to improve his severe hearing impairment.  Arguably, this presents an exceptional or unusual disability picture.  Furthermore, as discussed above, the Veteran's hearing loss disability has been found to interfere with his employability.  Accordingly, the matter is referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether justice requires assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether justice requires assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for a higher rating for service-connected bilateral hearing loss.

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


